449 So. 2d 417 (1984)
Stephen BROWN, Appellant,
v.
The STATE of Florida, Appellee.
No. 83-1659.
District Court of Appeal of Florida, Third District.
May 8, 1984.
Bennett H. Brummer, Public Defender, and May L. Cain, Sp. Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., and Calvin L. Fox, Asst. Atty. Gen., for appellee.
Before HUBBART, FERGUSON and JORGENSON, JJ.
PER CURIAM.
Upon the authority of State v. Williams, 447 So. 2d 356 (Fla. 1st DCA 1984), this action is remanded for a hearing to determine the defendant's competency at the time of his trial in May, 1983. At oral argument it was learned that the three psychiatric experts who originally examined the defendant are still available to testify and the hearing should, therefore, contain their testimony as well as other evidence the state or the defense may offer. Should the trial court determine that the defendant's competency in May, 1983, cannot be sufficiently established to protect his due process rights, the trial court should grant a new trial.
Remanded for further proceedings.